 In the Matter of TURNER TRANSPORTATIONCOMPANY,INC. AND MARTI.TURNER,DOING BUSINESS AS SHAWNEECITYLINESandBROTHER-HOOD OF RAILROAD TRAINMENCase No. 16-C-1167.-Decided January 15, 1946DECISIONANDORDEROn June 7, 1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondents hadengaged in and were engaging in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondents filed exceptions to theIntermediate Report and supporting briefs.No request for oral argu-ment before the Board at Washington, D. C., was made by any of theparties, and none was held, The Board has reviewed the Trial Exam-iner's rulings made ,it the hearing and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand briefs of the respondents, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the additions hereinafter set forth.In its brief, the Transportation Company contends that Stubble-field's discharge was not violative of Section 8 (3) of the Act becausethere is no evidence that the discrimination in regard to Stubblefield'shire and tenure of employment had the effect of discouraging member-ship in the Union.We find no merit in this contention.Discrimina-tion against an employee because of his membership in, or activities inbehalf of, a union necessarily discourages membership in the unionboth on the part of the discharged employee and of others who maylearn of his discharge.'We find, as did the Trial Examiner, that Stub-IN L. R B. v J.G BoswellCo, 136 F (2d) 585(C. CTanningCo,141 F. (2d) 62(C C. A 1) ;N. L R B. v Walt DisneyProductions,146F. (2d) 44 (C. C A 9);Stonewall Cotton Mills,Inc v N. L. R B.,129 F. (2d) 629 (C. C.A 5), cited bythe TransportationCompany, wasmodified upon rehearing.See 129 F. (2d)633And N L. RBv Air Associates,Inc,121 F. (2d) 586 (C C. A. 2), also cited by theTransportationCompany,was explainedand confined to its peculiar facts inN L R B. v.Cities ServiceCo,129 F. (2d) 933 (C. C. A. 2).65 N. L.R. B.. No. 81.472 TURNER TRANSPORTATION COMPANY, INC.473blefield was discharged on December 16, 1944, because of his activitieson behalf of the Union, and that the Transportation Company, by thusdischarging Stubblefield discriminated in regard to his hire and tenureof employment, thereby discouraging membership in the Union andinterfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We have found that the Xespondent^, by various acts and statements,have violated Section 8 (1) of the Act, and that the respondent Trans-portation Company, by its discharge of Stubblefield, has violated See-tion 8 (1) and (3) of the Act. For reasons stated in previous deci-sions 2 we shall order the respondents to cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 of the Act.'As recommended in the Intermediate Report, we shall also order tlarespondents to take certain affirmative action designed to effectuate thepolicies of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that ;1.The respondent, Turner Transportation Company, Inc., Shawnee,Oklahoma, and its officers, agents, successors, and assigns, shall:(a)Cease and desist from :(1)Discouraging membership in Brotherhood of Railroad Train-men, or in any other labor organization of its employees, by discharg-ing or refusing to reinstate any of its employees, or by discriminatingin any other manner in regard to their hire or tenure of employment,or any term or condition of their employment;(2) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Brotherhood of Railroad Train-men, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Offer to Darrell H. Stubblefield immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges;2Eg, Matter of WashingtonNational InsuranceCo, 64 N L R. B.929;Matter ofC. D. Beck tt Company,63N. L. R B. 1426;Matter ofCarolineMills, Inc.,64 N. L. R. B200. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Make whole Darrell H. Stubblefield for any loss of pay he mayhave suffered by reason of the respondent's discrimination in regard tohis hire and tenure of employment, by payment to him of a sum ofmoney equal to the amount which he normally would have earned aswages from the date of his discharge to the date of the respondent'soffer of reinstatement, less his net earnings during such period;(3)Post at its garage at Shawnee, Oklahoma, copies of the noticeattached to the Intermediate Report, marked "Appendix A." 3 Copiesof said notice, to be furnished by the Regional Director for the Six-teenth Region, shall, after being duly signed by the respondent's rep-resentative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, orcovered by any other material;(4)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.2.The respondent, Mary I. Turner, doing business as Shawnee CityLines, Shawnee, Oklahoma, and her officers, agents, successors, andassigns, shall:(a)Cease and desist from in any manner interfering with, restrain-ing, or coercing her employees in the exercise of the right to self-organ-ization, to form labor organizations, to join or assist Brotherhoodof Railroad Trainmen, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities, for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Post at her garage at Shawnee, Oklahoma, copies of the noticeattached to the Intermediate Report, marked "Appendix B." 4Copiesof said notice, to be furnished by the Regional Director for the Six-teenth Region, shall, after being duly signed by the respondent's repre-sentative,be posted by the respondent immediately upon receiptthereof, and maintained by her for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken3Said notice,however,shall be, and it hereby is,amended by striking from the firstparagraph thereof the words"The Recommendations of a Trial Examiner" and substitutingin hen thereof the words "A Decision and Order"4 Said notice, however,shall be,and it hereby is, amended in the manner set forth infootnote3, supra TURNER TRANSPORTATION COMPANY, INC.475by the respondent to insure that said notices are not altered, defaced,or covered by any other material;(2)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.'AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the respondents have kept undersurveillance the meeting-places, meetings, and activities of the Union.INTERMEDIATE REPORTMr. Glenn L. Moller,for the Board.iMr. John L. Goode,of Shawnee, Okla., for the respondents.Mr. Austin I. Robinson,ofWichita, Pans, andMI Harlan Bell,of OklahomaCity, Okla., for the UnionSTATEMFNT OF THE CASEUpon an amended charge duly filed on February 21, 1945,' by Brotherhood ofRailroad Trainmen, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director for the Sixteenth Region (FortWorth, Texas), issued its complaint, dated March 7, 1945, against Turner Trans-portation Company, herein called the Transportation Company, and Mary I.Turner, doing business as Shawnee City Lines, herein called the City Lines, bothcollectively referred to as the respondents, alleging that the respondents hadengaged in and were engaging in unfair labor practices affecting commerce, within,the meaning of Section S (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the ActCopies of the complaint,accompanied by notice of hearing thereon, were duly served upon the respondentsand the Union.With respect to the unfair labor practices, the complaint alleged in substancethat: (1) the respondents, from on or about September 23, 1944, to the date of thecomplaint, vilified, disparaged, and expressed disapproval of the Union; interro-gated their employees concerning their union affiliations; urged, persuaded, threat-ened, and warned their employees to refrain from assisting, becoming members of,or remaining members of, the Union ; and kept under surveillance the meetingplaces,meetings and activities of the Union or the concerted activities of their,employees ; (2) the respondents, or one of them, on December 16, 1944, discharged,D. H Stubblefield because of his union and conceited activities; and (3) by theseacts, the respondents inteifered with, restrained, and coerced their employees Inthe exercise of the rights guaranteed in Section 7 of the ActOn March 15, 1945, the Transportation Company filed its answer admittingthe allegations of the complaint with respect to the nature and interstate char-acter of its business, but denying the allegations of unlair labor practicesOnthe same date, the City Lines filed its answer in which it denied: (1) that itwas engaged in commerce,within themeaning ofthe Act, and that it was sub-ject to the jurisdiction of the Board, and (2) that it had engaged in the unfair'labor practices alleged in the complaint.Pursuant to notice, a hearing was held on March 20 and 21, 1945, at Shawnee—Oklahoma, before the under Signed Trial Examiner, duly designated by the'The original charge was filed on December 26,1944.11 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDChief Trial Examiner.The Board and the respondents were represented bycounsel,2 and the Union by lay representatives.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the opening of the hearing, and againat the close of the Board's case, counsel for the respondents moved for the dis-missal of the complaint as to the City Lines, on the ground that it was notengaged in commerce, within the meaning of the Act, and was not subject to thejurisdiction of the Board.At the close of the Board's case, counsel for therespondents also moved to dismiss the complaint as to each of the respondentson the ground of failure of proof. The undersigned reserved his rulings on thesemotions.The motions are hereby deniedOver the objection of counsel for therespondents, a motion of counsel for the Board to conform the pleadings to theproof as to dates and similar matters was granted. At the conclusion of thehearing, all parties waived their right to participate in oral argument beforethe undersigned.Although the parties were advised that they might file briefsfor the consideration of the undersigned, no briefs have been receivedUpon the entire record iii the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTS,Turner Transportation Company, an Oklahoma corporation with its principaloffice and place of business at Shawnee, Oklahoma, is engaged in the businessof carrying passengers for hire between Shawnee and Ponca City, Seminole andDrmnright, Shawnee and Oklahoma City Air Service Command, and Shawneeand the Douglas Aircraft Company's plant at Oklahoma City. The foregoingterminals are all located within the State of Oklahoma. In connection with itsactivities, the Transportation Company operates approximately 14 busses.About7 busses are operated in connection with the Shawnee-Ponca City and Seminole-Drumright routes, for which the Transportation Company has been licensedby the Interstate Commerce Commission.These busses carry passengers toand from interstate carriers' Approximately 7 busses are used in the operationof the Shawnee-Douglas Aircraft Company route and the Shawnee-OklahomaCity Air Service Command route. These busses carry war workersDuringthe first 6 months of 1944, the Transportation Company's volume of businessamounted to approximately $90,000, of which 50 percent was derived from theShawnee-Douglas Aircraft Company and the Shawnee-Oklahoma City Air Serv-ice Command Depot routes, and 50 percent from the Shawnee-Ponca City andSeminole-Druniright routes.The Transportation Company admits, and the undersigned finds, that it isengaged in commerce, within the meaning of the Act.Mary I. Turner, doing business as Shawnee City Lines, operates a bus trans-portation service between points in and about the city of Shawnee, Oklahoma,and a bus service from Shawnee to the United States Naval Air Base locatedat the western edge of the CityOf the three regular routes in the city ofShawnee, one connects with the interstate bus terminal located in that city.In is operations, the City Lines uses four regular and two extra busses.Duringthe first 6 months of 1944, the City Lines' volume of business amounted to ap-proximately $45,000."Counsel for the respondents entered a special appearance for the City LinesOn these routes the Transportation Company makes connections-with the Santa FeTrailways and Southwestern Greyhound Lines. TURNER TRANSPORTATION COMPANY, INC.477The Transportation Company owned and operated the City Lines from Novem-ber 1, 1939, until April 1943. Sometime during April 1943, the TransportationCompany sold the City Lines to Fred O. Turner, who was then, and is now, thepresident of the Transportation Company. Shortly thereafter, Turner sold theCity Lines to Mary I. Turner, his wife. Although the Transportation Companyand the City Lines maintain separate legal and accounting identities, they areoperated with common managerial control.'Upon the above-stated facts the undersigned finds that the City Lines is engagedin commerce within the meaning of the Act.5THE ORGANIZATION INVOLVEDBrotherhood of Railroad Trainmen is an unaffiliated labor organization, admit-ting to membership employees of the respondents.III.THE UNFAIR LABOR PRACTICESA Intet fen ence, i estvaint, and coei cionThere is no evidence in the record of any anion activity among the respond-ents' employees prior to September 8, 1944Shortly before that date, however,2 or 3 drivers approached Fred 0 Turner, president of the Transportation Com-pany and manager of the City Lines, regarding a wage increaseApparentlyTurner gave no consideration to their request.Feeling that further attempts atindividual bargaining were hopeless, these drivers decided to enlist the aid ofthe respondents' other drivers.With this end in view, a meeting was held onor about September 8, 1944, which was attended by most of the drivers.At themeeting, the'drivers decided to have a labor organization act in their behalf,and the Union was tentatively chosen by vote as their representative.DarrellH. Stubblefield, a driver for the Transportation Company, was commissionedto get in touch with the Union and have its organizers meet with the drivers.On September 14, in response to Stubblelield's invitation, 2 organizers of theUnion went to Stubblefield's home, where a meeting was held, attended by themajority of the driversDining the meeting, approximately 1S of the respond-ents' 23 drivers signed union membership cardsAfter the meeting adjournedthe union organizers called on Turner'About 1 week later, the drivers held another meeting at the respondents' garageTurner, who happened to be at the garage while the drivers were assembling,noticed the unusual number of drivers present, and asked the reason for the4The respondents contend that Mrs.Turner has owned and operated the City Linesindependently of the Transportation Company since April 1943The record shows, how-ever, that Fred O. Turner,manages and supervises the City Lines'operations,for whichhe is not financially,compensatedby Mrs TurnerThe record also discloses the followingfacts : the Transportation Company and the City Lines have a common office and address ,they have the same clerical employees, although such employees are carried on the Trans-portation Company's pay roll and the City Lines is charged by the Transportation Com-pany for their proportionate service ; their busses are housed in the same garage,which isowned by Turner personally, and are serviced by the same crew of mechanics, althoughthe mechanics are actually employees of the Transportation Company andthe City Linesis billed for their services,fares collected by the City Lines drivers and the TransportationCompany drivers are deposited in the same vault but not co-mingled;and there is someinterchange of bus drivers between the City Lines and the Transportation Company.6Upon similar jurisdictional facts, the Board has previously found that the City Linesis engaged in commerce, within the meaning of the ActSeeMatter of Turner Transporta-tion Company&Shawnee City Lines,60 N. L. R B. 87.The record is silent as to what took place at the meeting between Turner and theorganizers. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDgathering.Paul Dennison, City Lines driver, replied that the drivers were therefor the purpose of holding a meetingTurner, thereupon accused the driversof holding meetings without his knowledge, and told them that if they had goneto him, he would voluntarily have given them a 10-percent raise.' DuringTurner's remarks, Stubblefield entered the garage.As he did so, according tohis testimony, he saw Turner walking back and forth lecturing to the drivers,and noticed that most of Turner's remarks were directed to the younger drivers.He further testified as follows:Q You said he was walking up and downNow, go ahead from there?AskWell, he was lecturing to these younger bus driversHe told, themthey were a bunch of stickers, that all the older drivers was trying to dothere was to get them to get a contract signed and support theta throughthis time and that they'd be the first ones to get laid off and we'd still bethere and hold our jobs.Q Who do you mean by "we"9A. The older employees and he told them, he said, 'I in just trying to tellyou what a bunch of God damned stickers you are' And then he said'I don't give a damn if you all join the unionStubblefield also testified that just before the meeting was called to order. Turnercriticized him severely for having called a meeting "under his [Turner's] ownroof and unbeknownst to him," and that when Stubblefield suggested that thedrivers could go elsewhere for the meeting, Turner said, "Just come on in andtake the God damn place over.It looks like that's what you're trying to doanyhow" Following this conversation, Stubblefield invited Turner to attendthe meeting, and Turner accepted the invitationAt the opening of the meeting, Stubblefield was elected chairman and imme-diately thereafter took charge of the proceedingsThe evidence shows thatthe proceedings were interrupted on two or three occasions by disparagingstatements made by Turner and aiiued particularly at Stubblefield.One ofthe statements which caused Stubblefield some concern was to the effect thatsince he was such a smart man, he should be running the company instead ofa bus Stubblefield answered this remark with a short statement which silencedTurned for the rest of the meeting 8Turner, in his testimony regarding the meeting, admitted that he inquiredof the drivers the reason for the gathering, and that he told them that "Nobodysaid anything to me about it."He also admitted that he had a conversationwith Stubblefield jnst before the meeting was called, that he accepted Stubblefield'sinvitation to attend the meeting and that he was unaware of the fact that hewas attending a union meeting until sometime after the proceedings started.With respect to his subsequent remarks, he testified that following the electionof Stubblefield to the chairmanship, "Well then, we had a little discussion,something about ifI didn'tknow I was in a union meeting or something or other,ssas, Ibelieve, and then I believe I got up out of my seat and Mr. Stubblefieldtold me to sit down, that I didn't have any damn business in there, so I sat down'The above findings as to Turner's remarks are based on the undenied testimony ofdriver Maxson Walker, which is credited by the undersigned8The statement was, in substance, that about 10 years before, at a time when the Trans-portation Company was struggling to exist, Stubblefield ieceived an offer of a better posi-tion from one of the Company's competitors and that Turrer, upon hearing of the offer,pleaded with Stubblefield to stay, and offered to reward hun in the future if he did soAfter relating these facts Stubblefield asked the drivers « hether they thought that Turnerhad given him any kind of a reward in return for his favor to Turner TURNER TRANSPORTATION COMPANY, INC.479and I don't think I got up any more and I found out then that I was probablyin the wrong I didn't know any better than to be in there".Stubblefield's testimony regarding, Turner's remarks, as set forth above, issubstantially supported by that of driver Maxson Walker, and is not directlycontradicted by Turner's own testimony, except insofar as he denied knowingthat lie was attending a union meetingOn the entire record regarding theincidents before and during the meeting, the undersigned is convinced and findsthat Turner knew the purpose for which the meeting was called and that homade the remarks attributed to him by Stubblefield.Turner's hostile attitude toward the drivers' union activities, as demonstratedby his remarks and conduct on the occasion of the meeting in the garage, is furthershown by the testimony of drivers Arthur Cook, Adelbert Hitt, Oscar Groves, andMaxson Walker, regarding subsequent incidents.'Thus Cook testified that on orabout November 15, 1944, while in Turner's office, he was asked by Turner what hethought of the Union, and that he answered, in effect, that he thought it wouldwork if given a chance.Turner then told him, in substance, that the men couldhave talked to him, that they did not need anyone to speak for them, and that theUnion could not possibly function as their bargaining agent because the respond-ents were too smallHitt testified that on a night in December 1944, while he wasin the office, Turner came in and slapped him on the back, saying, "Why don't youcome over and see me, scents as if you're afraid of me here lately."When Hittreplied that he was not afraid of anyone, Turner said, "I like you, you've made mea good hand but I don't like the God damned union "Groves testified that he madeapplication for employment with the respondents sometime in October 1944, andthat during an interview with Turner, he was asked by him what he thought of theUnion 10Groves also testified that sometime in December, 1944, while he and 2 or3 other drivers were in the office turning in their receipts, he witnessed a friendlyscuffle between Turner and Adelbert Hitt, and that after the scuffle ended, Turnersaid to Hitt, "Delbert, you and Everett McMahon are two of the best drivers I havebut Delbert joined the Union on me " It is Walker's testimony that on the dayfollowing Stubblefield's discharge, the details of which are hereinafter related,Turner told him that the] "was gonna be the next one that he was gonna fire ifIheIdidn't get straight,"" and that he also told him at the time that he was one ofthe best drivers lie had and he wanted to keep bun. Since it is obvious that Turnerwas completely satisfied with Walker's work, it seems clear that Turner must havereferred to Walker's union activities when he made the statement about Walker"getting straight", and the undersigned so finds.The undersigned finds that the respondents, by questioning employees concern-ing their union affiliation, by threatening to discharge employees for membership in°The testimony of Cook, Hitt, Groves and Walker was denied only in general terms byTurnerHis denial is found in the following excerpts taken from his direct examinationQ And have you ever resisted organization?A I have notaess*saQ Have you ever told any of the employees of Turner Transportation Company notto belong to any union or that they had better not join?A I have notOn the record as a whole, the undersigned credits the testimony of Cook, Hitt, Groves,and Walker°° In his testimony, Turner admitted that he questioned Groves regarding his attitudetoward unionsHe also admitted that he interviews practically all applicants for employ-ment with both respondents, and that he interrogates City Lutes applicants for jobs re-garding their attitude tossard labor organizationsitAiaxsonwalker was elected vice chanman of the Union at the meeting held in thegarage679100-46-vol. 65-32 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union, by questioning applicants for employment concerning their attitudetoward labor organizations, by making statements disparaging and disapprovingof the Union, by interrupting a meeting of the Union, by advising their employeesthat the Union was unable to function as their bargaining representative, and bythe totality of such statements and conduct, interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7 of theAct.B The discriminatory discharge of Darrell H StubblefieldDarrell H. Stubblefield was first employed by the Transportation Companyin 1926 and worked until 1929, at which time he left its employ.He returnedin 1932 and worked until December 16, 1944, when lie was discharged. In pointof service he was the Transportation Company's second oldest employee. It isclear, from the facts hereinbefore related, and the undersigned finds thatStubblefieldwas the most active employee on behalf of the Union, and thatTurner was fully cognizant of his union activities.Stubblefield's testimony regarding the events on the occasion of his dischargewas as follows : In the late afternoon of December 16, 1944, Turner asked himinto his office.As Stubblefield entered, Turner opened the conversation by say-ing, "Well, Stubb, you and I haven't been getting along very well lately."Stubblefield replied, "Well, I don't know; I thought I was doing all right; Ihaven't been called up on the carpet lately."Turner then said, "Well, I'm gonnaask you to quit," and upon Stubblefield's refusal to do so, added, "Well, if you-don't quit I'm gonna fire you." Thereafter, Turner told Stubblefield that hehad had him checked time after time and that the checkers had told him thatStubblefield was the best of his drivers, but he also said that as long as Stubble-field remained with the Transportation Company he (Turner) would be unableto do anything with the other driversHe further stated that "if I can get ridof you I can get rid of the Union." Stubblefield expressed the opinion that get-ting rid of him would not, in itself, have the effect Turner desired, because theother drivers were as anxious as he was to have a collective bargaining con-tract.To this, Turner replied, "Well, . . . I think I canOf course I'll admitImay be sticking my neck out; I may have to bring you back, put you back towork and pay you for the time you're off, but . . . It'd be worth the moneybecause the way it is you're driving me nuts around here now." 32In closing the conversation, Turner asked Stubblefield to return the followingMonday when his availability slip and a letter of recommendation would beready for him.Turner testified, with respect to this conversation, that on December 16, 1944,he called Stubblefield into his office, and "told him I would like for him to handin his resignation,"and that lie believed he also "told him that I didn't thinkthat due to the past experiences that he and I was going to get along very goodand then I told him I thought it best that he resign."He also testified that "Iasked himfor his resignation and he said he wasn't gonna resign, and I said`Well, in a case like that I'll fire you,' and that's about the sum and substanceof it."When asked whether he had said, "Stubb I cannot handle the men ordrivers with you around?"Turner admitted "Well, I believe I did tell him itwas either Stubblefield or me, that he had to leave or that I had to leave and12 In support of Stubblefield's testimony,Maxson Walker testified,and his testimony iscredited by the undersigned,that on the day following Stubblefield'sdischarge,Turnertold him that if he had to put Stubblefield back to work "he would rather pay him a salaryof a hundred and forty or fifty or two hundred dollars a month to keep him away from thegarage, that he didn'twant him around the,garage,and he didn'twant him around him " TURNER TRANSPORTATION COMPANY, INC.481that I was having a lot of trouble," but he denied having told Stubblefield "ifI canget rid of you I can get rid of the Union.s13 On the evidence as a whole,the undersigned credits Stubblefield's testimonyas to his conversation withTurner at the time of his discharge.The Transportation Company contends that Stubblefield was discharged forthree reasons.The firsts reason, according to Turner's testimony,was an in-cident that occurred in April 1943.During that month, the respondents hadall their driverschecked.The report subsequently received from the checkersshowed that Stubblefield had failed to account for several cash fares that hehad collected.When Turner called Stubblefieldinto his office and confrontedhim with the report, Stubblefield admitted the shortage.At the time, accord-ing to Turner, Stubblefield promised that it would not occur again and on thatbasis liewas retained in the respondents' employ. On cross-examination,Turner was quite certain that the report showed that Stubblefield was shortnot less than five nor more than ten cash fares.However, he was unable to'recall any of the details contained in the report, nor was he able to producethe report, since, as lie stated, it had been destroyed because of its confidentialnature sometimeafter his interview with Stubblefield.After Turner had testified regarding this incident, Stubblefield was recalledas a witness and was interrogated extensively regarding it.He admitted havingbeen called into Turner's office and shown the unfavorable report of the checker,but stated that the report showed a shortage of only three cash faresHe furthertestified that during his interview with Turner, he told Turner that the reasonfor the shortage of two of the fares was that he had carried an agent of a con-necting bus line to and from Ponca City, without demanding a fare on eitheroccasion"With respect to the third fare mentioned in the report, he testifiedthat he gave Turner the following explanation : On the same trip mentionedabove, a passengergot on his bus at Shawnee, handed him a ticket, and rode withhim to Ponca City. This individual again boarded his bus just before he leftPonca City for the return trip and on this occasion paid a cashfare.Surmisingthat the passenger was a checker employed by the respondents, Stubblefield, inthe man's presence,put the fare into his own pocket without recording it.Thesole motivefor this action, according to Stubblefield, was to let the man knowthat he suspected the reason for his presence on the bus, as well as to show hisscorn for him.When Stubblefield left Turner's office after making this explana-tion, he was under the impression that the matter was closed and he remainedunder that impression, since the incident was not mentioned again until the timeof the hearingTurner denied, however, that any explanation for the shortagewas offered by Stubblefield. The undersigned does not credit the denial of Turner,and finds that he was apprized of the reason for the shortage by Stubblefield.The second reason assignedby the Transportation Company for the dischargewas that Stubblefieldhad failedto adhere to the allegedpromise madeby him toTurner following the April 1943 incident.With respect to this matter, Turnertestifiedthat early in November 1944, his attention was called to the fact thatthere wasa substantial differencein the amount of cash fares turned in byStubblefield and the amount turned inby other drivers who took over Stubble-SSTurner'sover-all testimony was vague and unconvincing,and did not possess thatdegree of candor which invites credence.On the other band,Stubblefield's testimony wasstraightforward, clear, and detailed.The entire testimony of Stubblefield is credited by theundersigned.14 Itwas the practice of the respondents to issue free transportation in the form ofpasses to agents of connecting lines.According to Stubblefield, the agent in question hadused passes on prior occasions,but on these occasions failed to present passes. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDfield's route during his vacation and after his transfer to another route in earlyOctober 1944.Although,accordingto Turner's testimony,the figures submittedto him inearly Novemberdid not coriAkiletely convincehim that Stubblefield wastithholdingcash fares,upon receiving the figuresfor the monthof November, onor about December 10 or 12, hemade up his mindto get ridof him. In supportof Turner's testimony, the Transportation Company introducedin evidence adocument showing the cash faresturned inby Stubblefield for thefirst 9 monthsof 1944, as well as those turned in by the drivers who took overStubblefield'sroute during his vacation and after his transferThis document shows- thatthe amountof the cashfares turnedin for the last 2 weeksin July, the periodof Stubblefield's vacation,was approximatelydouble theamount turned in byStubblefield for the first 2 weeks of that month It further shows that theamount of the cash fares turned infor the monthsof October and November,1944, by the driver who replaced Stubblefield, was somewhat greater than themounts turnedin monthly by Stubblefield, and that the amount turnedin duringthe months of January and February, 1945, was alsogreater than the amountturned inby Stubblefieldduring the same months in 1944.Stubblefield testified that there were many reasons for cash fare receipts vary-ing from month to monthHe also stated that the principal reason for his cashfare receipts falling below those of other drivers was that it was his custom,whenever he picked up a passenger paying a cash fare, if that cash fare exceededa certainamount,to sell only sufficient transportation to carry the passenger tothe nearest ticket agent and have the agent sell the remaining portion of thetransportation, and that he did this in order to enhance the earnings of certainticket agents located along his route whose incomes from the TransportationCompany were determined solely by the number of tickets they sold.15 Exceptfor this practice, according to Stubblefield, his cash fare receipts would hatebeen.flom twenty-five to forty dollars higher each month."The Transportation Company's final reason for discharging Stubblefield, andthe onlyone givento Stubblefield at the time rof the discharge," was that Tunerand Stubblefield "had not been getting along very good " Originally Turnertestified that he and Stubblefield "bad not gotten along" since the April 1043incident, but he later changed this testimony by stating on account of "littlesquabbles"theyhad not been getting along for "two or three or four mouths"preceding the dischargeInterpreting the meaning of "little squabbles," bestated that whenever Stubblefield came into the garage, he would be joined bytwo or three drivers and invariably an argument would take place. This practice,according to Turner, "kept the entire organization torn up all the time."The record conclus.vely shows that the first and second reasons advanced forthe discharge, namely, the i,1pril 1943 incident and the alleged withholding ofcash fares in 1044, were not the motivating factor in the respondent's actionIndeed these reasons were advanced for the first time at the hearing. Further-more, any support that may have been expected from the statement reflecting thecash fare receipts was dissipated by the fact that Turner -told Stubblefield on the15According to the evidence,the repondents had no rule which prohibited this practice."Turner was asked by counsel for the Board whether he knew the total number ofpassengers carried by Stubblefield and the other drivers during the period covered by thecash fare deportTo this Turner responded that lie had no independent knowledge ofsuch figures,but that he was certain that the respondents'records would contain theinformationThe respondents,however,failed to produce this information" Turner admitted that during his talk with Stubblefield,he did not mention the incidentof April 1943 or the fact that he was convinced that Stubblefield had been withholding cashfares during the year 1944,and that the reason these things were not mentioned wasthat he "didn't wish to have any further argument with Mr Stubblefield." TURNER TRANSPORTATION COMPANY, INC.483day of discharge that he had been checked time after time and the checkersinvariably reported that he was the best driver in the respondent's employThe import of this i emark is given great weight since it was made approximately4 days after Tuiner was supposed to have received the figures upon which hereached the conclusion that Stubblefield was withholding cash fares.On the ieeord as a whole, it is apparent that following the union meetingheld in the respondents' garage, Turner's feeling for Stubblefield was one ofbitternessHe was cognizant oi: the fact that the success or failure of theUnion was largely in the hands of Stubblefield, and believed that if he could getrid of Stubblefield, he could get rid of the UnionAlthough he was also aware ofthe fact that if he discharged Stubblefield for that reason, Stubblefield might bereinstated later and awarded back pay as well, he, nevertheless, discharged himAt the time the discharge was effected, Turner gave Stubblefield the excusethat they were not "getting along" At the hearing it became evident that theywere not getting along because of Stubblefield's union activity.The period overwhich Turner felt that he and Stubblefield had not gotten along was "two or threeor four months" immediately prior to the dischargeThis period covers the timeof Stubblefield's organizational campaign.Turner objected to Stubblefield's con-duct during this period and stated his specific objection was that Stubblefieldhad "kept the entire organization torn up all the time." It is apparent thatTurner's objection was to Stubblefield's activities on behalf of the Union.The undersigned is convinced and finds that Stubblefield was discharged onDecember 10. 1944. because of his activities on behalf of the Union, and thatthe Transportation Company, by thus discharging Stubblefield, discriminated inregard to his hire and tenure of employment, thereby discouraging membershipin the Union and interfering with, restiaining, and coeicing its employees in theexercise of the rights guaranteed in Section 7 of the Act.The complaint alleges that the respondents have kept under surveillance themeeting places, meetings, and activities of the UnionThe undersigned finds nosubstantial evidence in the record to support this allegation of the complaint, andwill recommend that said allegation be dismissed.IV. THE EYFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above, occurring inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondents have engaged in certain unfair labor prac-tices, the undersigned will recommend that they cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent Transportation Company discriminatedin regard to the hire and tenure of employment of Darrell H. Stubblefield. Itwill, therefore, be recommended that the Transportation Company offer himimmediate and full reinstatement to his former or a Substantially equivalentposition,without prejudice to his former rights and privileges, and make himwhole for any loss of pay he may have suffered by reason of the TransportationCompany's discrimination against him, by payment to him of a sum of moneyequal to the amount he normally would have earned as wages during the period 484DECISIONSOF NATIONAL LABORRELATIONS BOARDfrom the date of the discrimination to the date of the offer of reinstatementless his net earnings during said period.18Upon the.,,basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:ConcLusIONS OF LAW1.Brotherhood of Railroad Trainmen is a labor organization within the mean-ing of Section 2 (5) of the Act.2By discriminating in regard to the hire and tenure of employment of DarrellH. Stubblefield, thereby discouraging membership in the Union, the respondentTransportation Company has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondents have en-gaged in and are engaging in unfair labor practices within the meaning ofSection8 (1) of the Act.4.The aforesaid unfa-ir labor practices are unfair labor practicesaffectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5The respondents have not engaged in unfair labor practices within themeaning of Section 8 (1) of the Act by keeping under surveillance the meetingplaces, meetings, and activities of the Union.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that :1The respondent Turner Transportation Company, Inc., Shawnee, Oklahoma,and its officers, agents, successors, and assigns, shall cease and desist from:(a)Discouraging membership in Brotherhood of Railway Trainmen, or anyother labor organization of its employees, by discharging or refusing to reinstateany of its employees or in any other manner discriminating in regard to thehire and tenure of employment or any term or condition of their employment ;(b) Interfering with, restraining, or coercing its employees in the exercise ofthe right to self-organization, to form labor organizations, to join or assistBrotherhood of Railroad Trainmen or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.The respondei}t Mary I. Turner, doing business as Shawnee City Lines,Shawnee, Oklahoma, and her agents, successors, and assigns, shall cease anddesist from interfering with, restraining, or coercing her employees in the ex-ercise of the right to self-organization, to form labor organizations, to join orassist Brotherhood of Railroad Trainmen or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.11 By "net earnings" Is meant earningsless expenses,such asfor transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and JoinersofAmerica,Lumber and Sawmill Workers Union,Local2590,8 N. L. R. B. 440. Monies received forwork performed upon Federal, State, county, municipal, or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 IL S. 7. TURNER TRANSPORTATION COMPANY, INC.4853.The respondent Turner Transportation Company, Inc., and its officers,agents, successors, and assigns, shall take the following affirmative actionwhich the undersigned finds will effectuate the policies of the Act:(a)Offer to Darrell H. Stubblefield immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to his seniorityand other rights and privileges ;(b)Make whole Darrell H Stubblefield for any loss of pay he may have suf-fered by reason of the respondent's discrimination against him, by payment tohim of a sum of money equal to the amount which he normally would haveearned as wages from December 16, 1944, the date of his discharge, to the dateof the respondent's offer of reinstatement;(c)Post at its garage at Shawnee, Oklahoma, copies of the notice attachedhereto,marked "Appendix A " Copies of said notice to be furnished by theRegional Director for the Sixteenth Region, shall, after being duly signed bythe respondent's representative, be'posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including-all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Sixteenth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply therewith.4.The respondent Mary I. Turner, doing business as Shawnee City Lines,and her agents, successors, and assigns, shall take the following affirmativeaction which the undersigned finds will effectuate the policies of the Act ;(a) Post at her garage at Shawnee, Oklahoma, copies of the notice attachedhereto,marked "Appendix B " Copies of said notice, to be furnished by theRegional Director for the Sixteenth Region, shall, after being duly signed bythe respondent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by her for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material;(b)Notify the Regional Director for the Sixteenth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from the dateof the receipt of this Intermediate Report, the respondents, Turner Transporta-tion Company, Inc, and Mary I. Turner, doing business as Shawnee City Lines,notify said Regional Director in writing that they will comply with the foregoingrecommendations, the National Labor Relations Board issue an order requiringthe respondents to take the action aforesaid.It is further recommended that the complaint be dismissed insofar as it allegesthat the respondents engaged in surveillance of meeting places, meetings, andactivities of the Union.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington, D. C, an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any partof the record or proceeding (including rulings upon all motions or objections)Of0 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDas lie relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copythereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from, the date of the order transferringthe case to the Board.JOSEPH E. GURBINS,Trial Examiner.Dated June 7, 1945."APPENDIX A"0NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that :We will not in any manner interfere with, restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assistBROTHERHOOD OF RAILROAD TRAINMENor any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.statement to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrim-ination.DARRELL H. STUBBLEFIELDAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire of tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.TURNER TRANSPORTATION COMPANY, INC.,Employer. .Dated-----=----------------By------------------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the selective service act after discharge from the armedforces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.APPENDIX B"NOTICE TO ALL EMPLOYEESPursuant to Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to, effectuate the policies of the National LaborRelations Act, we hereby notify our employees that: TURNER TRANSPORTATION COMPANY, INC.487We will not in any manner interfere with, restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assistBROTHERHOODOF RAILROAD TRAINMENor any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain members of this union, or any otherlabor organization.MARY I. TURNER, DOING BUSINESS AS SHAWNEE CITY LINES;Employer.Dated--------------------- By---------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.